Case 1:16-cv-07256-RMB Document 26 Filed 05/29/20 Page 1 of 3 PageID: 5214



NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

                                        :
EDWARD J. ROMAN, Sr.,                   :
                                        :        Civil Action No. 16-7256(RMB)
                   Petitioner           :
                                        :
      v.                                :                   OPINION
                                        :
WILLIE BONDS, et al.,                   :
                                        :
                   Respondents          :
                                        :


BUMB, District Judge

     This matter comes before the Court upon Petitioner’s motion

for reconsideration of the Court’s opinion and order denying his

petition for writ of habeas corpus under 28 U.S.C. § 2254. (Mot.

for Reconsideration, Dkt. No. 24; Petr.’s Brief, Dkt. No. 25;

Opinion,   Dkt.    No.    22;     Order,    Dkt.    No.   23.)    For   the   reasons

discussed below, the Court will deny Petitioner’s motion for

reconsideration.

     Petitioner      asks       the     Court      to    reconsider     granting     a

certificate   of    appealability           on   Ground    Five    of   the   Amended

Petition. (Petr.’s Brief, Dkt. No. 25-1 at 4.) Petitioner asserts

that the Court misconstrued the defense theory that the victim

suffered   only    one     blow    to    the     head,    and    that   counsel    was
 Case 1:16-cv-07256-RMB Document 26 Filed 05/29/20 Page 2 of 3 PageID: 5215



ineffective by not presenting any expert medical witness to testify

on the victim’s cause of death.

      A   motion   for   reconsideration   is   available    “‘to   correct

manifest errors of law or fact or to present newly discovered

evidence.’” Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999) (Harsco Corp. v. Zlotnicki, 779

F.2d 906, 909 (3d Cir. 1985)).

            Accordingly, a judgment may be altered or
            amended if the party seeking reconsideration
            shows at least one of the following grounds:
            (1) an intervening change in the controlling
            law; (2) the availability of new evidence that
            was not available when the court granted the
            motion for summary judgment; or (3) the need
            to correct a clear error of law or fact or to
            prevent manifest injustice. See North River
            Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d
            1194, 1218 (3d Cir.1995).

Id.


      First, the Court understood the defense theory that the victim

sustained only one blow to the head. Second, as the Court noted in

its opinion denying habeas relief, habeas review of Ground 5(a) of

the amended petition required review of the New Jersey Superior

Court Appellate Division’s 2015 decision, which affirmed the PCR

court’s denial of relief after remand for an evidentiary hearing.

(Opinion, Dkt. No. 22 at 33-39.) The narrow issue under review was

whether Petitioner’s counsel refused to call Dr. Shane to testify

because Petitioner did not pay the $2,500.00 testimonial fee. (App.


                                     2
Case 1:16-cv-07256-RMB Document 26 Filed 05/29/20 Page 3 of 3 PageID: 5216



Div. Opinion, Dkt. No. 18-46 at 8.) The case was not remanded to

determine why trial counsel did not obtain a different expert

witness. This Court reviewed the Appellate Division’s opinion,

giving   the        appropriate   deference     required    for     ineffective

assistance     of    counsel   claims   on   habeas   review.     See    Woods   v.

Etherton, 136 S. Ct. 1149, 1151 (2016) (“When the claim at issue

is one for ineffective assistance of counsel, moreover, AEDPA

review is “doubly deferential[.]”)) (quoting Cullen v. Pinholster,

563 U.S. 170, 190 (2011)).

     Likewise, the Court understood the issue in Ground 5(b),

whether trial counsel provided ineffective assistance by failing

to request a mistrial or to strike Dr. Boal’s testimony that E.R.

sustained multiple skull fractures and brain injury. The Court

afforded appropriate deference to the state court’s denial of that

claim.   (Opinion       at   39-45.)    Therefore,    the   Court       will   deny

Petitioner’s motion for reconsideration because Petitioner has not

presented a clear error of law or fact.



Dated: May 29, 2020
                                             s/Renée Marie Bumb
                                             RENÉE MARIE BUMB
                                             United States District Judge




                                         3
